         Case 6:19-cv-00557-ADA-JCM Document 28 Filed 04/06/20 Page 1 of 6


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

FELIX FRAZIER                                 §
                                              §
V.                                            §          CASE NO. 6:19-CV-557-ADA-JCM
                                              §
U.S. XPRESS, INC.; U.S. XPRESS                §
ENTERPRISES, INC. and KERNEL                  §
LLOYD REID                                    §


     DEFENDANT U.S. XPRESS ENTERPRISES, INC.’S FIRST AMENDED ANSWER


TO THE HONORABLE UNITED STATES DISTRICT JUDGE OF SAID COURT:

       COMES NOW U.S. XPRESS ENTERPRISES, INC., one of the Defendants, in the

above numbered and entitled cause, and files this First Amended Answer and would respectfully

show the following:

                                                  1.1.

       Defendant admits that Plaintiff is an individual residing in Texas.

                                                  1.2.

        Defendant is without knowledge or information sufficient to form a belief as to the

allegations of this paragraph.

                                                  1.3.

       Defendant admits that it is a Nevada corporation and with headquarters in Tennessee.

Defendant denies that it is a proper party to this lawsuit.




                                                   1
         Case 6:19-cv-00557-ADA-JCM Document 28 Filed 04/06/20 Page 2 of 6


                                                1.4.

        Defendant denies the factual accuracy of a collective reference to multiple Defendants,

and admits that U.S. Xpress, Inc., is a motor carrier whose DOT number is 303024, that said

company regularly conducts business on interstate highways, including those in Texas, and that

there are FMCSA regulations that apply to U.S. Xpress, Inc.’s business. Defendant denies that

U.S Xpress Enterprises, Inc. is a motor carrier and that said company has any relevant

connection to the contentions herein.

                                                1.5.

        Defendant denies that Kernel Lloyd Reid was an employee of U.S. Xpress Enterprises,

Inc. and is without knowledge or information sufficient to form a belief as to the remaining

allegations of this paragraph.

                                                1.6.

        Defendant denies it owned or operated the tractor or trailer Mr. Reid drove on September

27, 2017 and is without knowledge or information sufficient to form a belief as to Mr. Reid’s

communications with “authorities”.

                                                2.1.

        Defendant does not dispute that this Court has subject matter jurisdiction over this case.

                                                2.2.

        Defendant admits that the wreck made the basis of this lawsuit occurred in Waco, Texas.

                                                2.3.

        Defendant does not dispute that the court has personal jurisdiction over Defendant in this

case.




                                                 2
           Case 6:19-cv-00557-ADA-JCM Document 28 Filed 04/06/20 Page 3 of 6


                                                2.4.

       Defendant does not dispute that venue is proper in the U.S. District Court for the Western

District of Texas.

                                                2.5.

       Defendant admits that U.S. Xpress Enterprises, Inc. has been properly served with

process.

                                                2.6.

       Defendant admits that U.S. Xpress, Inc. has been properly served with process.

                                                2.7.

       Defendant is without knowledge or belief as to the methods of proper service available

with respect to Mr. Reid.

                                                 3.

       Defendant objects to the vague and misleading combination of entities contained in

Paragraphs 3.1-3.21 of Plaintiff’s Complaint and responds that U.S. Xpress Enterprises, Inc. is

not a motor carrier. Therefore, factual assertions inferring that U.S. Xpress, Inc. and U.S. Xpress

Enterprises, Inc. are the “same”, or lack the corporate distinctions that exist by law, are improper

and render the contentions ambiguous and/or misleading. Similarly, the contention that any

motor carrier “certifies” actions or conditions to some federal agency is vague, confusing and

misleading. Defendant objects to the provisions of Paragraphs 3.1-3.21 that are veiled discovery

requests, as such are improper to be included in pleading. Defendant, further, objects to and

denies the factual allegations that any person or entity “certified to the Federal Government” any

conduct or circumstances, as such is vague, misleading, and irrelevant to the issues of causation

for the accident or other facts at issue in this case. Subject to and in reliance upon these



                                                 3
        Case 6:19-cv-00557-ADA-JCM Document 28 Filed 04/06/20 Page 4 of 6


objections, Defendant further denies the remaining allegations of Paragraphs 3.1-3.21 and relies

on its constitutional right to require Plaintiff to carry his burden of proof to prove same.

                                                  4.

       Defendant denies that Mr. Reid was employed by any entity named in Plaintiff’s

Complaint and denies that any commercial motor vehicle operator is subject to any duty above

reasonable care required of all motorists, as will be submitted by the Court in the jury charge

herein. Defendant denies all factual and legal contentions in Paragraphs 4.1-4.7 to the extent that

Plaintiff’s use of “U.S. Xpress” to refer to both U.S. Xpress, Inc. and U.S. Xpress Enterprises,

Inc. is vague and misleading as it is impossible for Defendant to know which entity Plaintiff is

referring to. Defendant denies that U.S. Xpress Enterprises, Inc. or Mr. Reid were negligent on

the occasion in question and denies all remaining factual and legal contentions set forth in

Paragraphs 4.1-4.7.

       Defendant specifically denies that Plaintiff is entitled to relief relating to property damage

as Plaintiff signed a Property Damage Release releasing U.S. Xpress, Inc. and Mr. Reid from all

claims, demands or causes of action, and damages for property damage resulting from the

collision in question.

                                                  5.

                                   AFFIRMATIVE DEFENSES

       As required by applicable law and pleading them in the alternative to the extent necessary

or appropriate, Defendant pleads each of the following affirmative defenses:

       Defendant would, affirmatively, show that it is not liable in the capacity in which it has

been sued, and respectively submits it is not a motor carrier; does not hire, employ, or

manage/supervise Mr. Reid; does not own or operate any vehicle or equipment in question; and



                                                  4
        Case 6:19-cv-00557-ADA-JCM Document 28 Filed 04/06/20 Page 5 of 6


has no rights, duties or responsibilities owed towards the Plaintiff.        Defendant contends,

therefore, that it is entitled to summary dismissal from this lawsuit.

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant.

       Defendant pleads that the accident in question and Plaintiff’s alleged injuries and/or

damages were proximately caused by the acts, omissions, or conduct of a third party over whom

Defendant has no control; which may include, but is not limited to, an unknown Responsible

Third Party, including but not limited to John Doe, the unknown driver of the blue Suzuki

involved in the incident in question. Defendant pleads that John Doe committed criminal act(s)

including, but not limited to, making an unsafe lane change, failing to drive in a single lane, and

failing to maintain a proper lookout, which amounts to reckless driving at a minimum and

violates Section 545.401 of the Texas Transportation Code.

       Defendant is not liable for any of Plaintiff’s alleged injuries and/or damages because they

were not proximately caused by the negligence of Defendant nor any party to this suit and were,

hence, the result of an unavoidable accident.

       Defendant is not liable for any of Plaintiff’s alleged injuries and/or damages because they

were proximately caused by a sudden emergency.

                                                  6.

       Defendant agrees with the request for a jury and hereby states its independent demand for

a jury. Defendant denies Plaintiff’s request for damages or other relief.



                                                Respectfully submitted,


                                                BY: ______________________________
                                                P. Clark Aspy

                                                   5
Case 6:19-cv-00557-ADA-JCM Document 28 Filed 04/06/20 Page 6 of 6


            Texas Bar No. 01394170
            aspy@namanhowell.com
            NAMAN, HOWELL, SMITH & LEE, PLLC
            8310 Capital of Texas Highway N., Suite 490
            Austin, Texas 78731
            (512) 479-0300
            FAX (512) 474-1901

            John Palmer
            Texas Bar No. 15430600
            Jacqueline P. Altman
            Texas Bar No. 24087010
            palmer@namanhowell.com
            jaltman@namanhowell.com
            NAMAN, HOWELL, SMITH & LEE, PLLC
            P. O. Box 1470
            Waco, Texas 76703-1470
            (254) 755-4100
            FAX (254) 754-6331

            ATTORNEYS FOR DEFENDANTS, U.S.
            XPRESS, INC.; U.S. XPRESS
            ENTERPRISES, INC. and KERNEL LLOYD
            REID




               6
